Citation Nr: 1100746	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  04-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar strain with a history of myofascial syndrome, evaluated as 
10 percent disabling prior to April 22, 2002, and as 20 percent 
disabling thereafter.  

2.  Entitlement to an increased rating for service-connected 
chronic sinusitis, evaluated as noncompensable (0 percent 
disabling) prior to April 22, 2002, and as 10 percent disabling 
thereafter.  

3.  Entitlement to an initial compensable rating for service-
connected deviated nasal septum, status post septoplasty.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1976, and from October 1977 to November 1997.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2006, and July 2009, the Board remanded the 
claims for additional development.  

As noted in the Board's July 2009 Remand, the Veteran has 
referred repeatedly to hip and leg pain which he contends 
is related to his service-connected back disability.  It 
was noted that these may be claims for secondary service 
connection, and this matter was REFERRED to the RO for 
proper action.  There is no indication that these issues 
have been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 22, 2002, Veteran's service-connected lumbar 
strain with a history of myofascial syndrome is shown to have 
been productive of back pain with radicular symptoms to the left 
buttock; but not moderate limitation of motion; muscle spasm on 
extreme forward bending nor loss of lateral spine motion 
unilaterally in a standing position.  

2.  As of April 22, 2002, the Veteran's service-connected lumbar 
strain with a history of myofascial syndrome is shown to be 
productive of complaints of pain, with limitation of motion, 
degenerative joint disease, and degenerative disc disease; with 
no more than moderate limitation of motion, but not listing of 
whole spine to opposite side, positive Goldthwait's sign, or 
abnormal mobility on forced motion, nor favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

3.  Prior to April 22, 2002, the Veteran's service-connected 
chronic sinusitis is productive of complaints of nasal 
congestion, drainage, and facial pressure and pain, but it is not 
shown to have been productive of one or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

4.  As of April 22, 2002, the Veteran's service-connected chronic 
sinusitis is productive of complaints of sinus pain and pressure, 
and headaches; but is not shown to be productive of three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  

5.  The Veteran's service-connected deviated nasal septum, status 
post septoplasty, is not shown to have resulted in a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  


CONCLUSIONS OF LAW

1.  Prior to April 22, 2002, the criteria for a rating in excess 
of 10 percent for service-connected lumbar strain with a history 
of myofascial syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 
2003).  
 
2.  As of April 22, 2002, the criteria for a rating in excess of 
20 percent for service-connected lumbar strain with a history of 
myofascial syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 
2003).  

3.  Prior to April 22, 2002, the criteria for a compensable 
rating for chronic sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2010).

4.  As of April 22, 2002, the criteria for a rating in excess of 
10 percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2010).  

5.  The criteria for an initial compensable evaluation for 
service-connected deviated nasal septum, status post septoplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6502 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings/Increased Initial Evaluation

As an initial matter, in July 2009, the Board remanded the 
claims.  The Board directed that the Veteran's treatment records 
from the University of Alabama (UA) system be obtained, including 
the UA Kirklin Clinic.  Specifically, the Board directed that the 
operative report from the April 2006 sinus surgery be obtained.  
The Board further directed that the Veteran be afforded a VA 
examination for his back.  In August 2009, the Veteran submitted 
his UA records, to include the report from his April 2006 
surgery.  In April 2010, the Veteran was afforded a VA 
examination of his back.  A review of the examination report 
shows that the examiner stated that the Veteran's C-file had been 
reviewed, and that it includes sufficient details and findings, 
such that there has been substantial compliance with the Board's 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(noting that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, nor 
prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).


A.  Lumbar Strain with History of Myofascial Syndrome

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that in January 1992, 
the Veteran sought treatment for symptoms that included mild low 
back soreness.  The assessment noted minor muscular contusion.  
He complained of low back symptoms on a number of occasions 
thereafter, with notations of chronic low back pain and sciatica, 
and impressions that included myofascial pain syndrome.  The 
post-service medical evidence shows complaints of back pain 
beginning in 1998.  See February 1998 VA examination report; 
38 C.F.R. § 4.1 (2010).  

In March 1998, the RO granted service connection for lumbar 
strain with a history of myofascial syndrome, evaluated as 10 
percent disabling.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

On April 22, 2002, the Veteran filed a claim for an increased 
rating.  In February 2003, the RO granted the claim, to the 
extent that it evaluated his disability as 20 percent disabling, 
with an effective date of April 22, 2002.  The Veteran has 
appealed.  

As the Veteran's claim was received on April 22, 2002, the appeal 
period is from April 22, 2001 to the present.  38 C.F.R. 
§ 3.400(o)(2) (2010).

1.  April 22, 2001 to April 22, 2002

The RO's February 2003 decision shows that it evaluated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.   

The Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.71a, DC 5292 (2002), a 20 percent rating is 
warranted for moderate limitation of motion.  

Under 38 C.F.R. § 4.71a, DC 5293 (2002), a 20 percent rating is 
warranted for moderate intervertebral disc syndrome (IDS) with 
recurring attacks.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a 20 
percent rating is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. 

The Board notes that the schedular criteria by which the 
Veteran's lumbar spine disability can be rated have changed twice 
during the pendency of the Veteran's appeal (discussed infra).  
However, the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the effective 
date of that change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 
(2000).  Therefore, these changed regulations are not applicable 
to the time period in issue (i.e., prior to April 22, 2002).  

The relevant medical evidence consists of VA reports, dated 
between April 22, 2001 and April 22, 2002.  This evidence is 
summarized as follows:

VA progress notes show a number of treatments for complaints of 
back pain with radicular symptoms to the left buttock.  A January 
2001 report notes that he had 5/5 strength in his lower 
extremities, with no sensory or motor deficits, and use of 
medications that included Flexeril.  A February 2001 report notes 
that his pain caused minimal difficulty in pain intensity, 
personal care, lifting, walking, sitting, standing, sleeping, sex 
life, social life, and traveling.  He was assigned to a home 
exercise program.  An April 17, 2002 report notes sciatica.  

A VA neurological examination report, dated in March 2001, shows 
that it was primarily undertaken to assess the Veteran's 
headaches, however, the report notes that motor strength was 5/5 
"throughout," with normal bulk and tone.  A sensory examination 
was intact to light touch and pinprick, vibration, and 
proprioception in all extremities.  Reflexes were equal and 
symmetric 0-1 in all extremities.  His gait was within normal 
limits.    

The Board finds that prior to April 22, 2002, that the evidence 
does not show that the criteria for a rating in excess of 10 
percent have not been met under DC's 5292, 5293 or 5295.  
Although he received a number of treatments for complaints of 
back pain, the February 2001 VA progress note states that his 
pain caused "minimal" difficulty, and his muscle strength was 
noted to be 5/5 in January and March of 2001.  He had an 
unremarkable sensory examination, and a normal gait, in March 
2001.  There are no recorded ranges of motion to show that he had 
a moderate limitation of motion under DC 5292.  The evidence is 
also insufficient to show that the Veteran has IDS to the 
required degree (i.e., moderate), as the evidence does not show 
that he was ever diagnosed with IDS, or that he had an IDS 
attack.  Finally, there are no findings to show muscle spasm on 
extreme forward bending, unitlateral loss of lateral spine motion 
in the standing position for a higher rating under DC 5295.  
Accordingly, the criteria for a rating in excess of 10 percent 
under DC's 5292, 5293, and 5295 (2002) are not shown to have been 
met prior to April 22, 2002.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In 
this regard, the Board initially notes that the Veteran's 
subjective complaints of pain are specifically contemplated in 
the criteria of DC 5295.  With regard to DC's 5292 and 5293, 
while the Veteran has repeatedly complained of pain, as 
previously noted, a February 2001 VA progress note states that 
his pain caused "minimal" difficulty, and his muscle strength 
was noted to be 5/5 in January and March of 2001.  He had an 
unremarkable sensory examination, and a normal gait, in March 
2001.  In summary, the evidence does not show functional loss due 
to pain to warrant a rating in excess of 10 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength, incoordination, and/or 
muscle atrophy.  There are no recorded ranges of motion for the 
back during the time period in issue.  When the findings are 
considered together with the evidence showing functional loss, to 
include the findings pertaining to neurologic deficits, muscle 
strength, and the lack of evidence of muscle atrophy, the Board 
finds that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; 
DeLuca.  
  
2.  As of April 22, 2002

The RO's February 2003 rating decision evaluated the Veteran's 
low back disability as 20 percent disabling, with an effective 
date of April 2, 2002.  

In a February 2004 hearing at the RO, the Veteran testified that 
he had low back pain and spasms, with difficultly lifting and 
bending.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted where the limitation 
of motion in the lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
23, 2002), a 40 percent rating is warranted for severe 
intervertebral disc syndrome (IDS) with recurring attacks, with 
intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

The medical evidence during the time period in issue is 
summarized as follows:

VA progress notes, dated between April 22, 2002 and 2006, show 
treatment for symptoms that included "left radicular low back 
pain," and that he was provided with "low potency narcotics."  
His assessments included sciatica, and chronic low back pain.  A 
September 2002 VA X-ray report contains an impression noting 
"only mild narrowing of the L4-L5 intervertebral space and no 
other findings, otherwise, negative examination."  An October 
2002 VA magnetic resonance imaging (MRI) study contains an 
impression noting a broad-based right-sided L4-5 disc protrusion 
which contacts the thecal sac near the emerging L5 root, but 
which does not clearly or significantly compress the thecal sac 
or emerging nerve roots.  Progress notes dated in 2003 show a 
number of treatments for back pain.  

Private treatment reports from M.J.T., M.D., dated in 2004, show 
that in September and December of 2004, the Veteran was treated 
for complaints of low back pain.  On examination in September 
2004, there was no asymmetry and normal alignment, with "full 
forward flexion," and some pain with extension (specific degrees 
of motion were not provided).  An X-ray was noted to show some 
disc space narrowing at L3-L4, and L4-L5, and some minimal 
arthritic changes.  The impressions were chronic low back pain, 
left hip and leg pain, "probably lumbar myofascial pain," and 
lumbar degenerative disc disease.  The December 2004 report notes 
that there was no asymmetry and normal alignment.  The impression 
was lumbar degenerative disc disease with right lateral disc 
herniation, but no left-sided problems.   

A computerized tomography (CT) scan report from Healthsouth, 
dated in September 2004, contains an impression noting disc 
bulges from L2 through L4 with disc herniation in the right 
lateral position at L4-5 producing compression of the right L4 
and right L5 nerve roots, and no left-sided nerve compression.  
An X-ray report from Healthsouth, dated in September 2004, 
contains an impression noting right lateral disc herniation at 
L4-5 which displaces the origin of the right L5 nerve root, and 
moderate right neural foraminal narrowing at L4-5.  A November 
2004 lumbar myelogram contains an impression of possible disc 
herniation at L4-5 towards the right.  

A VA spine examination report, dated in November 2006, shows that 
the relevant diagnoses were lumbar sprain, and lumbar 
radiculitis.  

Reports from Dr. M.J.T., show treatment for complaints of low 
back pain in July 2005, June 2007, and in September 2008.  The 
July 2005 reports contain assessments of lumbar degenerative disc 
disease, vertebrogenic back pain, and low back pain.  An X-ray 
was noted to show mild degenerative changes, with no abnormal 
motion on flexion and extension.  The June 2007 report contains 
an impression of lumbar degenerative disc disease.  A September 
2008 MRI for the lumbar spine contains impressions noting mild 
bulges at L4-5 and L5-S1, no focal herniation or lateralizing 
finding to the left, and no stenosis.  

A VA spine examination report, dated in April 2010, shows that 
the examiner indicated that the Veteran's C-file had been 
reviewed.  On examination, there was lumbar lordosis, but no 
scoliosis, kyphosis, reverse lordosis, or ankylosis.  The 
diagnoses were degenerative disc disease, and degenerative 
arthrosis of the lumbar spine.  An associated X-ray report notes 
that vertebral body height and alignment were within normal 
limits, with mild multilevel osteophytes with associated disc 
space narrowing most prominent at L4-5 and L5-S1.  The report 
contains an impression of mild multilevel degenerative disease of 
the lumbar sacral spine, most prominent at L4-5 and L5-S1.  

The Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The relevant evidence shows the 
following: the Veteran had "full flexion" (Dr. M.J.T.'s 
September 2004 report; specific degrees of motion were not 
provided), he had flexion to 60 degrees, extension to 20 degrees, 
lateral bending to 30 degrees, bilaterally, and rotation to 30 
degrees, bilaterally (November 2006 VA examination report), he 
had flexion to 51 degrees, extension to 17 degrees, lateral 
flexion to 18 degrees (left), and 21 degrees (right), and 
rotation to 25 degrees (left), and 19 degrees (right) (April 2010 
VA examination report).  In summary, in the Board's judgment, the 
demonstrated ranges of motion are not representative of a severe 
limitation of motion.  The Board therefore finds that that the 
preponderance of the evidence shows that the criteria for a 40 
percent rating under DC 5292 (as in effect prior to September 26, 
2003) have not been met.  

The Board further finds that the evidence does not show that the 
Veteran has IDS to the required degree, and that the criteria for 
a rating in excess of 20 percent have not been met under DC 5293 
(as in effect prior to September 23, 2002).  The medical evidence 
has been summarized.  The October 2002 VA MRI study noted a 
broad-based right-sided L4-5 disc protrusion that did not clearly 
or significantly compress the thecal sac or emerging nerve roots.  
The September 2004 Healthsouth CT scan noted disc bulges from L2 
through L4 with disc herniation in the right lateral position at 
L4-5 producing compression of the right L4 and right L5 nerve 
roots, and no left-sided nerve compression.  During his November 
2006 VA examination, the Veteran stated that he did not have any 
recent periods of incapacitation.  The April 2010 VA examination 
report shows that the examiner indicated that there were no 
incapacitating episodes of spine disease.  In summary, despite 
the Veteran's complaints of daily pain, the evidence does not 
show that he was ever diagnosed with IDS, there are no findings 
of neurological impairment warranting a 40 percent rating (see 
also findings in discussion of analysis of functional loss under 
38 C.F.R. § §§ 4.40 and 4.45, infra), and the evidence is 
insufficient to show that that he has severe IDS with recurring 
attacks, with intermittent relief.  Accordingly, the criteria for 
a rating in excess of 20 percent under DC 5293 (as in effect 
prior to September 23, 2002) are not shown to have been met.  

The criteria for a rating in excess of 20 percent have not been 
met under DC 5295.   There is evidence of degenerative disc 
disease, and degenerative arthrosis of the lumbar spine (as of 
September 2004), evidence of some disc space narrowing at L3-L4, 
and L4-L5, and some minimal arthritic changes.  The April 2010 VA 
examination report shows there was lumbar lordosis, but no 
scoliosis, kyphosis, reverse lordosis, or ankylosis.  The ranges 
of motion have previously been discussed.  The Board therefore 
finds that the evidence is insufficient to show severe 
lumbosacral strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  Accordingly, 
the criteria for a rating in excess of 20 percent under DC 5295 
(as in effect prior to September 26, 2003) are not shown to have 
been met.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as in 
effect prior to September 26, 2003) a rating in excess of 20 
percent is warranted for ankylosis of the spine.  However, these 
Diagnostic Codes are not applicable to this case.  Ankylosis is 
the immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  In this case, a rating in excess of 20 
percent for the Veteran's disability is not warranted under these 
codes because the Veteran's service-connected disability has not 
been shown to result in ankylosis.   

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  DeLuca; VAOPGCPREC 36-97.  With regard to 
DC's 5292 and 5293, while the Veteran has repeatedly complained 
of pain, the evidence includes VA progress notes which show the 
following: 

In September 2002, his strength and sensation were "basically 
intact," although there was decreased left patellar reflex; in 
March and April of 2003, he had 5/5 strength, globally, with 
intact sensation, and medications that included Flexeril; in June 
2003, strength and sensation were intact.  

Dr. M.J.T.'s September 2004 report notes that strength in the 
bilateral lower extremities was 5/5 with no muscle atrophy, that 
he had a nonantalgic gait and did not require an assistive 
device, that sensation was grossly intact to light tough, and 
that coordination was intact.  

The November 2006 VA spine examination report shows that the 
Veteran complained of daily low back pain, aggravated by 
prolonged standing and walking, or riding in a car.  He claimed 
that he could only walk 1/4 of a block.  He stated that he did not 
have any recent periods of incapacitation.  On examination, he 
got out of the chair, and on and off of the examining table, with 
ease.  Gait was normal.  He could heel and toe-walk well.  Motor 
and sensory function was "entirely normal."  There were no 
additional limitations of fatigue, weakness, or incoordination 
following repetitive motion.  

Dr. M.J.T.'s July 2005 reports note a non-antalgic gait, and 5/5 
strength.  Sensory and motor functions were intact.  There was a 
mild decrease in motion (specific degrees of motion were not 
provided) secondary to guarding and discomfort.  His September 
2008 report notes that he walked slowly with a diminished range 
of motion (specific degrees of motion were not provided), and 
that he had normal muscle bulk and tone in the lower extremities, 
with diminished sensation bilaterally.  

The April 2010 VA examination report shows that the Veteran 
complained of severe, constant, daily pain, and stiffness, and 
reduced ability to twist and bend.  He reported use of Tramodol, 
and injections, with intermittent use of a back brace.  The 
report notes that there was no history of hospitalization or 
surgery, and no history of fatigue or weakness, but that there 
was a history of pain, decreased motion, stiffness, and spasms.  
He claimed that he could not walk more than a few yards.  He 
reported that he worked full time, but that he had lost three 
weeks of work during the past 12 months due to back symptoms.  
There were no flare-ups.  On examination, gait was normal.  There 
was guarding, and pain with motion, but no spasms, tenderness, or 
weakness.  There was no abnormal gait or abnormal spinal contour 
due to muscle spasm.  Strength in the lower extremities, and 
hips, was 5/5, with normal muscle tone, and no atrophy.  There 
was pain on repetitive motion, but no additional limitation of 
motion after three repetitions of range of motion.  The effects 
on usual daily activities were "none" (sports, feeding and 
bathing) to mild (shopping, exercise, recreation, traveling, 
dressing, toileting, and grooming), with a moderate effect on 
chores.  

In summary, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 20 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength, incoordination, and/or muscle 
atrophy.  When the ranges of motion in the back are considered 
together with the evidence showing functional loss, to include 
the findings pertaining to neurologic deficits, muscle strength, 
and the lack of evidence of muscle atrophy, the Board finds that 
there is insufficient evidence of objective pain on motion, or 
any other functional loss, to warrant a rating in excess of 20 
percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca.  

The schedular criteria by which the Veteran's lumbar spine 
disability can be rated have changed twice during the pendency of 
the Veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes that 
the provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  In 
addition, effective from September 26, 2003, the rating schedule 
for the spine was changed, at which time DC 5293 was changed to 
DC 5243.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  However, none of the above 
cases or General Counsel opinions prohibits the application of a 
prior regulation to the period on or after the effective date of 
a new regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a 
to the period on or after September 23, 2002 and September 26, 
2003 (i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the Veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the Veteran is entitled to a higher rating 
under either the old or the new criteria.  The effective date of 
any rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board must 
apply only the earlier version of the regulation for the period 
prior to the effective date of change.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 
2002), a 40 percent rating is warranted for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the 
spine) (see also DC 5003), and DC 5243 (intervertebral disc 
syndrome) are all rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating Formula 
provides that a 40 percent evaluation is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  In addition, the 
regulation provides that intervertebral disc syndrome may be 
rated under either the General Rating Formula or the "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides that a 40 percent rating is warranted for 
intervertebral disc syndrome, with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The Board finds that a rating in excess of 20 percent is not 
warranted under 38 C.F.R. § 4.71a, DC 5293 (as in effect 
September 23, 2002), or under DC 5237, 5242, or 5243 and the 
General Rating Formula.  As previously discussed, the recorded 
ranges of motion for the low back do not show that the Veteran's 
low back has flexion to 30 degrees or less.  In addition, there 
is no evidence of ankylosis of the spine.  

With regard to DC 5293 (as in effect September 23, 2002), and DC 
5243, there is no evidence of incapacitating episodes, to include 
within the meaning of the version of the regulation as in effect 
September 26, 2003 (see Diagnostic Code 5243, Note 1), and the 
evidence is insufficient to show that the Veteran has 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  See e.g., November 2006 VA examination 
report (in which the Veteran stated that he did not have any 
recent periods of incapacitation); April 2010 VA examination 
report (in which the examiner indicated that there were no 
incapacitating episodes of spine disease).  

Finally, with regard to associated neurological abnormalities, 
see General Rating Formula, Note 1, the evidence is insufficient 
to show that a diagnosed neurological disorders exists that is 
associated with the service-connected lumbosacral spine 
disability.  The Veteran has reported pain radiating to his left 
lower extremity.  There are neurological findings noting 
sciatica, lumbar radiculiitis, and a generalized peripheral 
neuropathy.  However, the evidence is insufficient to show that 
he has a distinct, diagnosed neurological disability that is 
related to his lumbar spine disability.  In this regard, an 
October 2002 VA electromyogram (EMG) report for the upper and 
lower extremities notes findings compatible with peripheral 
neuropathy, with no electrical evidence suggesting lumbosacral 
radiculopathy.  The April 2010 VA examination report shows that 
the Veteran reported numbness and paresthesias, but that he 
denied leg or foot weakness, and that there were no falls, or 
unsteadiness; the examiner indicated that the etiology of these 
symptoms was unrelated to the claimed disability; there was no 
diagnosis of a neurological disorder involving either of the 
lower extremities.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  DeLuca; VAOPGCPREC 36-97.  However, the 
Board's discussion of DeLuca in association with the criteria in 
effect prior to the changes in the law, effective September 26, 
2003, are largely applicable here, and this evidence is 
incorporated herein (to the extent that the evidence is dated on 
or after the effective date of those changes) (see VAOPGCPREC 3-
2000).  Briefly stated, the Board notes the lack of such findings 
as neurological impairment, loss of strength, incoordination, 
and/or muscle atrophy, and finds that when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy, that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 20 percent.  38 C.F.R. § 4.71a, DC's 5237, 5242; 
DeLuca.  


B.  Chronic Sinusitis

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that he began receiving 
treatment for sinusitis in 1987, with symptoms that included 
headaches.  VA progress notes include notations of sinusitis 
beginning in 1998.  See 38 C.F.R. § 4.1 (2010).  

In March 1998, the RO granted service connection for chronic 
sinusitis, evaluated as noncompensable.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

On April 22, 2002, the Veteran filed a claim for a compensable 
rating.  In February 2003, the RO granted the claim, to the 
extent that it evaluated his disability as 10 percent disabling, 
with an effective date of April 22, 2002.  The Veteran has 
appealed.  

As the Veteran's claim was received on April 22, 2002, the appeal 
period is from April 22, 2001 to the present.  See 38 C.F.R. 
§ 3.400(o)(2) (2010).  

The Veteran's chronic sinusitis has been evaluated under 38 
C.F.R. § 4.97, DC 6513 (2010).  

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an X-ray only.  

A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.

1.  Prior to April 22, 2002

The relevant medical evidence is summarized as follows:  

VA progress notes include a January 2001 report which notes use 
of Dihydroergotamine nasal spray.  An April 9, 2002 report 
contains an assessment of "sinus trouble,"  with use of 
allegra, benadryl and flonase.

Reports from B.P., M.D., dated in June and July of 2001, on March 
25, 2002, and on April 2, 2002, show treatment for symptoms that 
included sinus headache, and drainage into the throat.  There 
were notations of maxillary sinusitis, pharyngitis, and rhinitis.  

A report from  R.L.R., M.D., dated on April 3, 2002, shows 
treatment for complaints of nasal congestion, drainage, and 
facial pressure and pain.  His medications were noted to include 
Atenolol, Avapro, Hydrochlororthiazide, Ultram and Zocor.  On 
examination, he had thick drainage of the nose, with an 
erythematous pharynx and larynx.  The impression was chronic 
maxillary sinusitis.    

The Board finds that the claim must be denied.  The Veteran has 
complained of symptoms that include nasal congestion, drainage, 
and facial pressure and pain, with several treatments during the 
time period in issue.  However, the medical evidence is 
insufficient to show that the criteria for a compensable rating 
have been met.  There are no findings to show that his chronic 
sinusitis was productive of an incapacitating episode, or at 
least three non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In this regard, the evidence shows that he received 
treatment for episodes of sinusitis in January 2001, and between 
June and July of 2001, and between March and April of 2002.  In 
summary, the evidence is insufficient to show that the Veteran's 
chronic sinusitis was productive of one or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Accordingly, the Veteran's claim of 
entitlement to a compensable rating for service-connected chronic 
sinusitis must be denied.   

2.  As of April 22, 2002

The relevant medical evidence is summarized as follows:  

Reports from Dr. R.L.R. include an April 24, 2002 report which 
shows that the Veteran complained of sinus symptoms.  On 
examination, the nasopharynx and oropharynx were normal without 
any lesions.  There was purulent rhinorrhea.  The impression was 
chronic maxillary sinusitis.  A May 2002 report notes complaints 
of nasal obstruction, with a normal CT scan.  On examination, the 
nasopharynx and oropharynx were normal without any lesions.  The 
impression was nasal septal deviation, and the report notes that 
a septoplasty was discussed.  Two September 2002 reports, and an 
October 2002 report, all show that on examination, the 
nasopharynx and oropharynx were normal without any lesions.  

A VA X-ray report for the sinuses, dated in September 2002, 
contains an impression noting that the findings were suggestive 
of chronic frontal sinusitis.  

Reports from UA, dated between 2005 and 2006, show treatment in 
October 2005 for complaints of sinus pain and pressure, and 
severe frontal headaches in the morning.  On examination, there 
was clear discharge with evidence of an inferior turbinectomy.  
There was no evidence of polyps or purulence.  He was requested 
to start nasal steroids, and was prescribed Nasonex and Clarinex.  
An associated CT of the sinuses contains an impression of "clear 
sinuses."  In November 2005, the Veteran was noted to have a 
clear oropharynx, with a normal nose, and possible sleep apnea.  
A January 2006 report shows complaints of sinus headaches, 
congestion, and morning rhinorrhea.  The report notes "severe 
allergies to basically everything," based on RAST 
(radioallergosorbent) testing, that he was not thought to have 
apnea, that he had primary snoring, and that a CT scan showed 
well-aerated sinuses throughout.  On examination, there was 
moderate congestion to the osteomeatal complexes bilaterally with 
a fairly-straight septum.  The assessment notes sinogenic 
headaches and symptomatically troublesome allergies, and that an 
increase in the strength of his nasal steroid spray was 
warranted.  A February 2006 report notes continued complaints of 
headaches and pressure around the bridge of the nose once or 
twice a month, and that the use of a nasal spray had not helped 
his symptoms.  He reported clear rhinorrhea with occasional 
blood-tinged rhinorrhea.  A CT scan was noted to show bilateral 
concha bullosa, right ostiomeatal complex opacification, and mild 
thickening to the frontal sinuses bilaterally.  There were post-
surgical changes to the right turbinate, and the left turbinate 
was hypertrophied.  On examination, the septum was straight.  The 
assessment noted that his allergies underlied his other symptoms.  
A February 2006 CT scan contains an impression noting clear 
paranasal sinuses with no cause for sinus obstruction seen.  
Another February 2006 report contains a notation that he had a 
narrowed nasal airway that contributed to his sinogenic 
headaches, which would be improved by surgery.  A May 2006 report 
notes mild congestion, with appropriate postoperative changes and 
some dry crusting.  He was started on nasal steroids.  A July 
2006 report notes improved headaches, with shortness of breath 
improved after stopping Flonase.  On examination, there was some 
blue-boggy mucosa, otherwise patent.  The turbinates were well-
healed.  The nasopharnyx was clear.  A November 2006 report shows 
he complained of frequent headaches, left-sided epistaxis, and  
persistent sinus pressure.  On examination, there were no polyps, 
and the septum was bowed anteriorly to the right obstructing the 
internal nasal valve.  The left nasal passage was more patent, 
with non purulence or polyps.  He was put on medication to reduce 
his mucosal inflammation, and Zyrtec.  

A VA nasal examination report, dated in November 2006, shows that 
the Veteran complained of sinus headache, and clear rhinorrhea.  
He denied postnasal drainage or any purulent discharge.  He was 
noted to be using Rhinocort AQ and Zyrtec, which helped his 
symptoms.  He denied fever or changes in his sense of smell, and 
did not describe any recent periods of incapacitation requiring 
bed rest.  On examination, overall, his airway was patent, with 
some thick white mucous visible in the right nose.  There was 
some mild facial tenderness.  There was no purulent discharge, 
crusting, or any polyps.  The diagnoses were allergic rhinitis, 
for which he was noted to be receiving allergy shots, and nasal 
airway obstruction with headache.  

A UA report, dated in June 2009, shows that the Veteran 
complained of intermittent central pressure over the nasal 
bridge, seemingly behind the eyes, and congestion with nasal 
obstruction, and constant clear rhinorrhea.  On examination, 
there was no significant purulence or polyps.  The oropharynx was 
within normal limits.  The assessment noted clear rhinosinusitis 
with predominant allergic disease.  The report states that 
immunotherapy and saline irrigations were to be continued.  A 
July 2009 report notes that he was "doing fairly well," 
although he had recently had a nosebleed.  A CT scan was noted to 
show persistent concha bullosa bilaterally, with a straight 
septum, and no mucosal thickening.  The assessment notes allergic 
rhinitis and epistaxis.  He was to continue using nasal steroids.  
An associated CT scan report contains an impression of "no 
evidence of acute sinusitis."  

The Board finds that the claim must be denied.  The Veteran has 
complained of symptoms that include recurrent headaches, facial 
pressure, and congestion.  Overall, the evidence does not show 
that the criteria for an increased rating have been met.  The 
medical evidence shows significant gaps without treatment or 
findings.  For example, he received no relevant treatment between 
April 2002 and October 2005 (a period of about 31/2 years), and 
between November 2006 and June 2009 (a period of about two years 
and eight months).  In addition, there is no evidence to show 
that his symptoms were productive of an incapacitating episode, 
nor was he shown to have such an episode in his November 2006 VA 
nasal examination report.  Finally, the evidence is insufficient 
to show that he had six non-incapacitating episodes per year of 
sinusitis characterized by the required symptoms.  In summary, 
the evidence is insufficient to show that the Veteran has three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Accordingly, the Veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected chronic sinusitis must 
be denied.   

Finally, the Board has considered whether a rating in excess of 
10 percent is warranted under DC 6522, which provides that 
allergic rhinitis with polyps warrants a 30 percent rating.  
Schafrath.  However, the evidence does not show that the Veteran 
has polyps.  Accordingly, the criteria for a rating in excess of 
10 percent under DC 6522 have not been met.  

C.  Deviated Septum, Status Post Septoplasty

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that he was noted to 
have a mild left deviated septum in February 1988.  See 38 C.F.R. 
§ 4.1 (2010).   

On February 2003, the RO granted service connection for deviated 
nasal septum, status post septoplasty, evaluated as 
noncompensable, with an effective date of October 15, 2002.  The 
Veteran has appealed.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).   

Under 38 C.F.R. § 4.97, DC 6502, (Septum, nasal deviation of: 
Traumatic only), disability characterized by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  

When the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31 (2010).  

To the extent that it may be relevant, the Board's discussion of 
the medical evidence in Part I.B., is incorporated herein.  In 
addition, the Board notes the following:

Reports from Dr. R.L.R. include an August 2002 private medical 
report which shows that the Veteran underwent a septoplasty and 
turbinate reduction.  The postoperative diagnosis was nasal 
obstruction.  Two September 2002 reports, and an October 2002 
report, all state that the Veteran was doing well.  The 
impressions were "satisfactory post-op course."  

UA reports show the following: in October 2005, on examination, 
there was mild bowing of the septum dorsally to the left.  In 
February 2006, on examination, the septum was straight.  A 
February 2006 CT scan contains an impression noting clear 
paranasal sinuses with no cause for sinus obstruction seen.  
Another February 2006 report contains a notation that he had a 
narrowed nasal airway.  In April 2006, the Veteran underwent a 
bilateral concha bullosa resection, bilateral turbinoplasty, left 
debridement of polypoid lesion and nasal endoscopy.  The 
postoperative diagnosis was nasal airway obstruction, turbinate 
hypertrophy, and bilateral concha bullosa.  A November 2006 
report shows that on examination, the septum was bowed anteriorly 
to the right obstructing the internal nasal valve.  

A VA nasal examination report, dated in November 2006, shows that 
on examination, there was mild right-sided nasoseptal deviation 
with less than 50 percent obstruction.  The diagnoses noted a 
nasal airway obstruction with headache.  

UA reports show that in June 2009, on examination, there was 
slight residual septal deviation, predominantly toward the right 
side, "though this is fairly minor."  In July 2009 report, a CT 
scan was noted to show a straight septum.  

The Board finds that the claim must be denied.  Briefly stated, 
the medical evidence does not show that the Veteran has 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, and in fact, there is no 
competent evidence to show that these criteria have ever been 
met.  Accordingly, the criteria for an initial compensable rating 
under DC 6502 are not shown to have been met at any time during 
the applicable time period, and the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  




D.  Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected disabilities , the 
evidence of record does not reflect that the Veteran's disability 
picture is so exceptional as to not be contemplated by the rating 
schedule.  While the Veteran has indicated that he missed work 
(three to four weeks) due to his disabilities, there is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's lumbar spine, sinusitis, 
and deviated nasal septum contemplate his symptoms, and there are 
no symptoms left uncompensated or unaccounted for by the 
assignment of the respective schedular ratings.  As such, the 
threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  

Additionally, the Board is cognizant of the ruling of the Court 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that the Veteran's disabilities render him totally 
unemployable.  Accordingly, the Board concludes that a claim for 
TDIU has not been raised.

E.  Conclusion

In deciding the Veteran's increased evaluation claims, and the 
initial compensable evaluation claim, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and Hart v Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation at 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran had a 
worsening of the disabilities in issue, such that an increased 
evaluation/initial compensable rating is warranted.  

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with his disabilities which are non-
medical in nature, however, he is not competent to testify as to 
the severity of any of the disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (noting that lay testimony is competent 
to establish the presence of observable symptomatology that is 
not medical in nature).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2010).  

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran dated 
in July 2002, September 2008, and July 2009.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, the 
July 2002 VCAA notice was issued prior to the grant of service 
connection for a deviated nasal septum in February 2003.  In such 
cases, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  As the Board will 
discuss in detail in its analysis below, the Veteran was provided 
with a VA examinations in November 2006 and May 2008.  The 
reports of these examinations reflect that the examiners reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports  are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor prejudice 
the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  















ORDER

Entitlement to an increased rating for service-connected lumbar 
strain with a history of myofascial syndrome, evaluated as 10 
percent disabling prior to April 22, 2002, and as 20 percent 
disabling thereafter, is denied.  

Entitlement to an increased rating for service-connected chronic 
sinusitis, evaluated as noncompensable (0 percent disabling) 
prior to April 22, 2002, and as 10 percent disabling thereafter, 
is denied.  

Entitlement to an initial compensable rating for service-
connected deviated nasal septum, status post septoplasty is 
denied.  







____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


